Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161659 & (27)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  GAMIL MAHRAM and GEEHAN AL-GAHIM,                                                                     Elizabeth M. Welch,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 161659
                                                                    COA: 352011
                                                                    Wayne CC: 18-014997-NO
  MERITOR, INC.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike exhibits is DENIED. The application
  for leave to appeal the April 10, 2020 order of the Court of Appeals is considered and, it
  appearing to this Court that the case of McMaster v DTE Energy Co (Docket No. 162076)
  is pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
         t0726
                                                                               Clerk